DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-19 and 22, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of providing recommendations. This is shown in the recited representative functions of the independent claim 1 — sending a customer access to a video including a demonstration in which one or more components of a customer vehicle are shown and a recommendation for an automotive 
The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it recites because it recites collecting and analyzing information and related commercial relationships with service providers (i.e., repair shops) involving basic economic practices (e.g., determining vehicles issues and providing recommendations) (i.e., in the terminology of the 2019 Updated Guidance, commercial or legal interactions including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people).  "As a general rule, the collection, organization, and display of two sets of information on a generic display device is abstract."  Trading Technologies Int'l. v. IBG, LLC, Nos. 2017-2257, 2017-2621, 2018-1063 (Fed. Cir. Apr. 18, 2019), slip op. at 15 (citations and quotations marks omitted).
	Optimizing fulfillment of a request (e.g., based on answers from the customer, determining issues with the customer vehicle and sending the customer an identification of issues with the customer vehicle) is also a longstanding economic practice.  
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a server, processors - all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, determining, transmitting).  
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., facilitating a commercial transaction, providing recommendations).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (servers, processors—see Specification ¶¶ 0123 describing these variously as standard, known examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims identified at step 2A—Prong Two.  
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Easterly et al. (US 8443301).
Claim 1. Easterly et al. (Easterly) teaches a computer-implemented method of providing information associated with an automobile inspection to a customer, the method comprising: 
sending a customer access to a video including a demonstration in which one or more components of a customer vehicle are shown and a recommendation for an automotive service involving the one or more components is given (col. 3, lines 36-54; col. 8, lines 30-33); 
sending the customer a recommended automotive service and a cost estimate for the recommended automotive service (col. 3, lines 55-60); and 
receiving approval of the recommended automotive service from the customer (col. 8, lines 50-67, col. 9, lines 1-15). 
Claim 2. Easterly teaches said method, wherein the step of sending the customer access to the video comprises a server communicating with a customer's communication device (col. 3, lines 36-54). 
Claim 3. Easterly teaches said method, further comprising receiving payment for the recommended automotive service (col. 11, lines 10-16). 
Claim 10. Easterly teaches said method, wherein the step of sending the customer access to the video comprises sending the customer an SMS or MMS containing a link to the video (col. 8, lines 30-33). 
Claim 11. Easterly teaches said method, wherein the step of sending the customer access to the video comprises sending the customer a link to a web-based application platform that displays the video and displays the recommended automotive service and the cost estimate for the recommended automotive service (col. 8, lines 25-33). 

System claims 12 and 13 repeat the subject matter of method claims 1 and 3 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 1 and 3 have been shown to be fully disclosed by the teachings of Easterly in the above rejections of claims 1 and 3, it is readily apparent that the system disclosed by Easterly includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 1 and 3, and incorporated herein.



Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Funkhouser et al. (US 20180025391).
Claim 22. Funkhouser et al. (Funkhouser) computer-implemented method for vehicle servicing, the method comprising: 

sending the customer an offer to appraise a customer vehicle [0036]; 
receiving an acceptance of the offer by the customer [0027]; and 
notifying a sales department/”dealership” of the acceptance of the offer [0036] (“the dealership may facilitate the vehicle sale” indicates “notifying” feature).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Easterly in view of Fry et al. (US 20100057860).
Claim 4. Easterly teaches all the limitations of claim 4 except receiving confirmation that the video has been accessed by the customer. 
Fry et al. (Fry) teaches a computer-implemented method of conveying feedback concerning transmissions wherein confirmation and acknowledgement module communicates with interface module to detect when messages are played. When a message is played or accessed, for example, when a video is watched using a display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Easterly to include receiving confirmation that the video has been accessed by the customer, as disclosed in Fry, because not requiring feedback can be disadvantageous in a number of contexts. For example, in a situation when a police dispatcher sends a message summoning all available patrol cars to a crime scene. If the dispatcher does not receive a reply from any patrol cars, and in the absence of any built in feedback mechanism, the dispatcher may have no way to determine whether the message was received, heard, and will be complied with, i.e., whether any patrol cars heard the message and will proceed to the crime scene, as taught by Fry [0004].

System claim 14 repeat the subject matter of method claim 4, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 4 have been shown to be fully disclosed by the teachings of Easterly and Fry in the above rejections of claims 4, it is readily apparent that the system disclosed by Easterly and Fry includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 4, and incorporated herein.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Easterly in view of Freeland (US 20020169640).
Claim 5. Easterly teaches all the limitations of claim 5 except sending the customer a financing option for the recommended automotive service. 
	Freeland teaches a computer-implemented method for facilitating asset-based financing in a private sale of vehicles including customers to trade-in vehicles, completing recommended repairs and related services [0011], [0018], wherein potential buyers may be presented with two options to choose from: pre-approved financing and traditional financing [0069]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Easterly to include sending the customer a financing option for the recommended automotive service, as disclosed in Freeland, because it would provide the potential buyers with ability to arrange a pre-approved loan that can be utilized prior to negotiating with sellers, and a financing "portal" will offer all segments of the market financing options, from secondary to high-end specialty financing and leasing, as taught by Freeland [0008].

System claim 15 repeat the subject matter of method claim 5, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 5 have been shown to be fully disclosed by the teachings of Easterly and Freeland in the above rejections of claims 5, it is readily apparent that the system disclosed by Easterly and Freeland includes the apparatus to perform these functions. .


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Easterly in view of Funkhouser.
Claim 6. Easterly teaches all the limitations of claim 6 except: sending the customer an offer to appraise the customer vehicle; receiving an acceptance of the offer by the customer; and notifying a sales department that the customer is potentially interested in selling the customer vehicle. 
Funkhouser teaches a computer-implemented method for vehicle servicing including:  
sending the customer an offer to appraise the customer vehicle [0034]; 
receiving an acceptance of the offer by the customer [0027]; and 
notifying a sales department that the customer is potentially interested in selling the customer vehicle [0036] (“the dealership may facilitate the vehicle sale” indicates “notifying” feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Easterly to include sending the customer an offer to appraise the customer vehicle; receiving an acceptance of the offer by the customer; and notifying a sales department that the customer is potentially interested in selling the customer vehicle, as disclosed in Funkhouser, because it would advantageously allow the user to make an informed decision regarding whether or not 

System claim 16 repeat the subject matter of method claim 6, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 6 have been shown to be fully disclosed by the teachings of Easterly and Funkhouser in the above rejections of claims 6, it is readily apparent that the system disclosed by Easterly and Funkhouser includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 6, and incorporated herein.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Easterly in view of Picard (US 20090062978).
Claim 7. Easterly teaches all the limitations of claim 7 except sending a customer a vehicle self-diagnosis process comprising a plurality of questions relating to characteristics of the customer vehicle to identify an issue with the customer vehicle; receiving answers to the plurality of questions from the customer; based on the answers from the customer, determining one or more issues with the customer vehicle; and sending the customer an identification of the one or more issues with the customer vehicle. 
Picard teaches a computer-implemented method of diagnosing, providing estimates for repairing vehicles based on identified problem and repairing vehicles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Easterly to include sending a customer a vehicle self-diagnosis process comprising a plurality of questions relating to characteristics of the customer vehicle to identify an issue with the customer vehicle; receiving answers to the plurality of questions from the customer; based on the answers from the customer, determining one or more issues with the customer vehicle; and sending the customer an identification of the one or more issues with the customer vehicle, as disclosed in Picard, because it would advantageously provide integrated feedback to improve the diagnoses and estimates; may also provide new lead generation for mechanics, as well as offer trigger-based alerts for routine and non-routine maintenance, as taught by Picard [0015].

System claim 17 repeats the subject matter of method claim 7, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 7 have been shown to be fully disclosed by the teachings of Easterly and .



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easterly and Picard, as applied to claim 7, in view of Kwasny (US 20130218761).
Claim 8. The combination of Easterly and Picard teaches all the limitations of claim 8 except sending a request for quotes for the proposed automotive service to a plurality of automotive repair shops; receiving, from each of the plurality of automotive repair shops, a quote for the proposed automotive service; sending each of the quotes to the customer.
Kwasny teaches a computer-implemented method for providing full service vehicle mechanical repair including sending a request for quotes for the proposed automotive service to a plurality of automotive repair shops; receiving, from each of the plurality of automotive repair shops, a quote for the proposed automotive service; sending each of the quotes to the customer [0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Easterly and Picard to include sending a request for quotes for the proposed automotive service to a plurality 

System claim 18 repeat the subject matter of method claim 8, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 7 and 8 have been shown to be fully disclosed by the teachings of Easterly, Picard and Kwasny in the above rejections of claims 8, it is readily apparent that the system disclosed by Easterly, Picard and Kwasny includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 8, and incorporated herein.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Easterly in view of Kwasny.
Claim 9. Easterly teaches all the limitations of claim 9 except sending a request for quotes for an automotive service to a plurality of automotive repair shops; and receiving, from each of the plurality of automotive repair shops, a quote for the automotive service; and sending each of the quotes to the customer.
Kwasny teaches a computer-implemented method for providing full service vehicle mechanical repair wherein upon receipt of the estimate request, the participating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Easterly to include sending a request for quotes for an automotive service to a plurality of automotive repair shops; and receiving, from each of the plurality of automotive repair shops, a quote for the automotive service; and sending each of the quotes to the customer, as disclosed in Kwasny, because it would advantageously provide convenience to the customer by avoiding challenges, such as, inconvenience of driving a damaged vehicle to multiple repair facilities to obtain quotes, as taught by Kwasny [0003].
System claim 19 repeat the subject matter of method claim 9, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 9 have been shown to be fully disclosed by the teachings of Easterly and Kwasny in the above rejections of claims 9, it is readily apparent that the system disclosed by Easterly and Kwasny includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 9, and incorporated herein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


(II) US 20160027071 to Krutchik discloses a method and system for recovery of diminished value processes repair estimate, offer to buy damaged vehicle. The owner's vehicle is subject to an accident. The owner gets an estimate to repair the vehicle $R. Ultimately the owner must repair the vehicle. Typically, the owner's primary vehicle insurance will pay for such repairs, not including the deductible, if any. In step 60, the owner gets an offer from a third-party to sell the vehicle to the third-party. In this method and system, this is an actual cash offer made to the owner or lessee. Typically, this third-party is a car dealer. The owner offers to sell the vehicle to the system operator as a condition in the options or benefit contract.

(III) US 20090313035 to Esser et al. discloses a method and system for determining services pricing. In some embodiments, the system provides a repair or 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/           Primary Examiner, Art Unit 3625